--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION


JOINDER AND AMENDMENT AGREEMENT


JOINDER AND AMENDMENT AGREEMENT, dated as of October 31, 2017 (this “Agreement”
or “Joinder and Amendment Agreement”), by and among the Borrower (as defined
below), the Guarantors, each Revolving Credit Lender (in each case as a New
Revolving Loan Lender, an Extending Lender and/or an Exiting Lender, as
applicable), Goldman Sachs Bank USA, as Administrative Agent, Collateral Agent,
Swingline Lender and a Letter of Credit Issuer, Bank of America, N.A., as a
Letter of Credit Issuer and Citibank, N.A., as a Letter of Credit Issuer. 
Unless otherwise indicated, capitalized terms used but not defined herein having
the meanings provided in the Credit Agreement (as defined below).


RECITALS:


WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of March 13, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, including pursuant to the Joinder and Amendment Agreement, dated
as of May 29, 2015, and the Joinder Agreement, dated as of February 3, 2017, the
“Credit Agreement”), among Nautilus Acquisition Holdings, Inc. (“Holdings”),
National Vision, Inc. (the “Borrower”), the lenders or other financial
institutions or entities from time to time party thereto and Goldman Sachs Bank
USA, as Administrative Agent, Collateral Agent and Swingline Lender;


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Revolving Credit Commitments and Extended Revolving
Credit Commitments (each as defined in the Credit Agreement) by, among other
things, entering into one or more Joinder Agreements with New Revolving Loan
Lenders and amendments to the Credit Agreement with Extending Lenders, as
applicable;


WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting, pursuant to Section 2.14 of the Credit Agreement and clause (i) of
the definition of Maximum Incremental Facilities Amount, (i) the establishment
of New Revolving Credit Commitments (as defined in the Credit Agreement) in an
aggregate principal amount of $25,000,000 (the “New Revolving Credit
Commitments”) as an increase to the aggregate principal amount of Initial
Revolving Credit Commitments outstanding under the Credit Agreement immediately
prior to the effectiveness of this Joinder and Amendment Agreement (the
“Existing Revolving Credit Commitments”) and (ii) the establishment of Extended
Revolving Credit Commitments in respect of the Revolving Credit Commitments
outstanding under the Credit Agreement (inclusive of the New Revolving Credit
Commitments) in an aggregate principal amount of $100,000,000 (the “Extended
Revolving Credit Commitments”) maturing (x) if the Springing Maturity Condition
(as defined below) does not apply, on October 15, 2022, and (y) if the Springing
Maturity Condition does apply, on the Springing Maturity Date (as defined
below);


WHEREAS each Revolving Credit Lender party hereto (other than an Exiting Lender)
has agreed to provide New Revolving Credit Commitments and/or Extended Revolving
Credit Commitments on the terms and subject to the conditions set forth in this
Joinder and Amendment Agreement;


WHEREAS, after giving effect to this Joinder and Amendment Agreement the
aggregate principal amount of Initial Revolving Credit Commitments (which shall
be deemed to include the New Revolving Credit Commitments) outstanding under the
Credit Agreement is $100,000,000 and the maturity date thereof will be (x) if
the Springing Maturity Condition does not apply, October 15, 2022 and (y) if the
Springing Maturity Condition does apply, the Springing Maturity Date;



--------------------------------------------------------------------------------



WHEREAS, each Revolving Credit Lender party hereto has agreed to (x) assign all
or a portion of its Existing Revolving Credit Commitments or (y) accept as an
assignee Initial Revolving Credit Commitments (and provide New Revolving Credit
Commitments, if applicable), in each case, as set forth on Schedule II hereto
such that after giving effect to the assignments contemplated hereby (and the
establishment of the New Revolving Credit Commitments) each Revolving Credit
Lender will hold Initial Revolving Credit Commitments in the amounts set forth
on Schedule II hereto;


WHEREAS, the assignments contemplated herein and set forth on Schedule II hereto
shall be subject to the terms and conditions set forth in this Joinder and
Amendment Agreement and shall be effected pursuant to and in accordance with
Section 13.6(b) of the Credit Agreement;


WHEREAS, the Borrower has notified the Administrative Agent that it is replacing
Morgan Stanley Bank, N.A. as Letter of Credit Issuer and appointing each of Bank
of America, N.A., Goldman Sachs Bank USA and Citibank, N.A. as a successor
Letter of Credit Issuer, pursuant to Section 3.6 of the Credit Agreement;


WHEREAS, each of Bank of America, N.A., Goldman Sachs Bank USA and Citibank,
N.A. has agreed to provide Letter of Credit Commitments pursuant to the Credit
Agreement;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


ARTICLE I.  THE REVOLVING CREDIT COMMITMENTS


Each Revolving Credit Lender party hereto (other than KKR Corporate Lending LLC
and Barclays Bank PLC, each an “Exiting Lender”) hereby agrees to (i) commit to
provide its Initial Revolving Credit Commitment (including its New Revolving
Credit Commitments) in the amount listed on Schedule I hereto and (ii) extend
the maturity date of its Initial Revolving Credit Commitments (including its New
Revolving Credit Commitments) to (x) if the Springing Maturity Condition does
not apply, October 15, 2022 and (y) if the Springing Maturity Condition does
apply, the Springing Maturity Date (the “Maturity Date Extension”), in each
case, on the terms set forth in this Joinder and Amendment Agreement and subject
solely to the satisfaction (or waiver by the Revolving Credit Lenders) of the
Effective Date Conditions.


Each Revolving Credit Lender (other than an Exiting Lender) (i) confirms that it
has received a copy of the Credit Agreement and the other Credit Documents and
the exhibits thereto, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Revolving Credit Lender.


2

--------------------------------------------------------------------------------



Each Revolving Credit Lender (other than an Exiting Lender) hereby agrees that
its New Revolving Credit Commitment, if any, will be made on the terms set forth
in this Joinder and Amendment Agreement and subject to the satisfaction (or
waiver) of the Effective Date Conditions.  The Borrower and the Administrative
Agent hereby agree that the Credit Agreement will be amended to provide for the
New Revolving Credit Commitments as set forth in this Joinder and Amendment
Agreement upon the satisfaction (or waiver by the Revolving Credit Lenders) of
the Effective Date Conditions.



1.
Terms Generally.  Other than as set forth herein, for all purposes under the
Credit Agreement and the other Credit Documents (including this Joinder and
Amendment Agreement (unless the context dictates otherwise)), the New Revolving
Credit Commitments shall have the same terms as the Existing Revolving Credit
Commitments outstanding under the Credit Agreement (as amended by the Maturity
Date Extension set forth in this Joinder and Amendment Agreement) and will
collectively comprise a single Class of Revolving Credit Commitments outstanding
under the Credit Agreement.  The New Revolving Credit Commitments shall be
structured as an increase to the Existing Revolving Credit Commitments
outstanding under the Credit Agreement immediately prior to the Effective Date. 
The Existing Revolving Credit Commitments and the New Revolving Credit
Commitments shall collectively be referred to as the “Initial Revolving Credit
Commitments” for all purposes of the Credit Agreement.  The Administrative Agent
shall take any and all action as may be reasonably necessary to ensure that the
New Revolving Credit Commitments are included in each Borrowing and repayment of
Revolving Loans on a pro rata basis.  All Revolving Loans funded utilizing the
New Revolving Credit Commitments shall (i) constitute Obligations and have all
of the benefits thereof; (ii) have terms, rights, remedies, privileges and
protections identical to those applicable to Existing Revolving Credit
Commitments under the Credit Agreement and each of the other Credit Documents;
and (iii) be secured by the Liens granted (I) to the Collateral Agent for the
benefit of the Secured Parties under the Security Documents and/or (II) to the
Secured Parties in their capacity as such (or to any of them).




2.
Credit Agreement Governs.  Except as set forth in this Agreement, the Revolving
Credit Commitments as upsized and amended hereby shall otherwise be subject to
the provisions of the Credit Agreement and the other Credit Documents.




3.
Revolving Credit Lender Consents.  Each Revolving Credit Lender party hereto in
its capacity as a Revolving Credit Lender, Swingline Lender and Letter of Credit
Issuer, as applicable, hereby consents to each financial institution named on
Schedule I hereto as a Revolving Credit Lender.




4.
Administrative Agent Consent.  The Administrative Agent hereby consents to each
financial institution named on Schedule I hereto as a Revolving Credit Lender.



ARTICLE II.  AMENDMENTS


Subject to the occurrence of the Effective Date, each of the Revolving Credit
Lenders hereby consents to the following amendments to the Credit Agreement:



1.
The definition of “Revolving Credit Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



“Revolving Credit Maturity Date” shall mean, (x) if the Springing Maturity
Condition does not apply, October 15, 2022 and (y) if the Springing Maturity
Condition does apply, the Springing Maturity Date, or, in each case, if such
date is not a Business Day, the immediately preceding Business Day.


Any provisions relating to the determination of a minimum tenor, maturity or
weighted average life to maturity with respect to the Revolving Credit Loans for
purposes of the incurrence of new indebtedness or commitments shall assume
(solely for purposes of such determination and not for any other purpose) that
the Springing Maturity Condition does not apply; provided that for all other
purposes, including, without limitation, the determination of the L/C Facility
Maturity Date, the Letter of Credit Expiration Date and the Swingline Maturity
Date, the Springing Maturity Condition shall apply.


3

--------------------------------------------------------------------------------




2.
The following definitions shall be inserted in Section 1.1 of the Credit
Agreement in the correct alphabetical placement:



“Permitted Initial Term Loan Refinancing Indebtedness” shall mean Indebtedness
that is permitted to be incurred hereunder and that (i) does not mature earlier
than March 13, 2023, (ii) does not have a weighted average life to maturity
shorter than the weighted average life to maturity of the Revolving Credit Loans
and Revolving Credit Commitments (excluding from such calculation of weighted
average life to maturity customary amortization or sinking fund payments not to
exceed 1% per annum), (iii) does not have covenants, mandatory prepayment or
mandatory offer to purchase events that are materially more onerous, taken as a
whole, to Holdings, the Borrower or its Restricted Subsidiaries than those
covenants and mandatory prepayment events applicable to Initial Term Loans
incurred by the Borrower on the Closing Date, (iv) to the extent secured, (x) is
not secured by any property or assets of the Credit Parties other than the
Collateral, (y) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Credit Parties than the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (z) an authorized representative acting on behalf of
the holders of such Indebtedness shall have become party to a customary
intercreditor agreement reasonably acceptable to the Administrative Agent and
(v) is not at any time guaranteed by any entities that are not Guarantors.


“Springing Maturity Condition” shall mean that, on the Springing Maturity Date,
at least $702,362,506.82 of Initial Term Loans (such amount to be increased
dollar for dollar by the amount of First Lien Obligations and any other
Indebtedness that is secured by the Collateral on an equal priority basis (but
without regard to the control of remedies) with liens on the Collateral securing
the Obligations, in each case incurred by the Borrower that would not be
considered Permitted Initial Term Loan Refinancing Indebtedness) have not been
repurchased (and terminated), repaid or refinanced with (w) Permitted Initial
Term Loan Refinancing Indebtedness, (x) net cash proceeds of an issuance of
Qualified Stock of the Borrower that is issued to a Person other than a
Subsidiary of the Borrower, (y) internally generated cash and/or (z) a capital
contribution to the Borrower from a Person other than a Subsidiary of the
Borrower.


“Springing Maturity Date” means the date that is 91 days before March 13, 2021.



3.
The last sentence of the definition of “Revolving Credit Commitment” in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:



The aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall
be $100,000,000 (the “Initial Revolving Credit Commitments”), as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.



4.
The table under the heading “Revolving Commitments” of Schedule 1.1(b) of the
Credit Agreement shall be replaced in its entirety with Schedule I to the
Joinder and Amendment Agreement dated as of October 31, 2017 among the Borrower,
the Guarantors, the Revolving Credit Lenders, the Administrative Agent and the
other parties thereto.



4

--------------------------------------------------------------------------------




5.
The definition of “Letter of Credit Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



“Letter of Credit Commitment” shall mean $20,000,000 (provided the Letter of
Credit Commitment of (i) Bank of America, N.A. shall not exceed $6,666,666.67,
(ii) Goldman Sachs Bank USA shall not exceed $6,666,666.67 and (iii) Citibank,
N.A. shall not exceed $6,666,666.67, in each case unless otherwise agreed to by
such Letter of Credit Issuer in its sole discretion), as the same may be reduced
from time to time pursuant to Section 3.1.



6.
The definition of “Letter of Credit Issuer” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



“Letter of Credit Issuer” shall mean (i) in the case of standby Letters of
Credit only, (a) as applicable, each of Bank of America, N.A., Goldman Sachs
Bank USA and Citibank, N.A. and (b) any of their respective Affiliates or
branches and (ii) any replacement, additional issuer, or successor pursuant to
Section 3.6.  In the event that there is more than one Letter of Credit Issuer
at any time, references herein and in the other Credit Documents to the Letter
of Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in
respect of the applicable Letter of Credit or to all Letter of Credit Issuers,
as the context requires.


ARTICLE III.  REALLOCATION


On the Effective Date, the Borrower shall, in coordination with the
Administrative Agent, repay outstanding Revolving Loans, if any, of certain of
the Revolving Credit Lenders, and incur additional Revolving Loans from certain
of the Revolving Credit Lenders to the extent necessary so that all of the
Revolving Credit Lenders (other than an Exiting Lender) participate in each
outstanding Borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitment Percentage (after giving effect to New
Revolving Credit Commitments).  The participations in any outstanding Letters of
Credit and any outstanding Swingline Loans shall each be adjusted in accordance
with each Lender’s Revolving Credit Commitment Percentage as reallocated in
accordance with such increase in Revolving Credit Commitments.


On the Effective Date and in connection with the replacement of Morgan Stanley
Bank, N.A. as Letter of Credit Issuer and the appointment of each of Bank of
America, N.A., Goldman Sachs Bank USA and Citibank, N.A. as a successor Letter
of Credit Issuer pursuant to Section 3.6 of the Credit Agreement, the Borrower
agrees to pay to Morgan Stanley Bank, N.A. all Fronting Fees accrued and unpaid
in connection with all outstanding Letters of Credit immediately prior to the
Effective Date.


ARTICLE IV.  ASSIGNMENTS


On the Effective Date, concurrently with the effectiveness of this Agreement,
each Revolving Credit Lender party hereto shall, pursuant to Section 13.6(b) of
the Credit Agreement (x) assign all or a portion of its Existing Revolving
Credit Commitments or (y) accept as an assignee Initial Revolving Credit
Commitments (and provide New Revolving Credit Commitments, if applicable), in
each case, as set forth on Schedule II hereto such that after giving effect to
the assignments contemplated hereby (and the establishment of the New Revolving
Credit Commitments) each Revolving Credit Lender (other than an Exiting Lender)
will hold Initial Revolving Credit Commitments in the amounts set forth on
Schedule II hereto.  The trade date and the effective date of all such
assignments shall be the Effective Date.  By their execution hereof, each of the
Borrower, the Letter of Credit Issuer, the Swingline Lender and the
Administrative Agent hereby consent to all such assignments.


5

--------------------------------------------------------------------------------



On the Effective Date the Borrower shall make all payments in respect of the
Existing Revolving Credit Commitments (including principal, interest, fees and
other amounts (including, for the avoidance of doubt, any Letter of Credit
Fees)) to each Revolving Credit Lender that holds Existing Revolving Credit
Commitments (either directly to such Revolving Credit Lender or to the
Administrative Agent on behalf of such Revolving Credit Lender) which have
accrued to but excluding the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the relevant
assignee, as applicable.


The Administrative Agent further acknowledges and agrees that this Agreement
shall constitute an “Assignment and Acceptance” in a reasonably satisfactory
form.


The Borrower acknowledges and agrees that each Exiting Lender shall no longer be
considered a Revolving Credit Lender under the Credit Agreement.


ARTICLE V.  OTHER TERMS OF THE JOINDER AND AMENDMENT AGREEMENT



1.
Representations and Warranties.  The Borrower hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by each
Credit Party hereto and constitutes the legal, valid and binding obligations of
each such Credit Party enforceable against it in accordance with its terms,
except that the enforceability hereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity.  The execution, delivery and performance by each Credit
Party of this Agreement is within such Credit Party’s corporate powers, has been
duly authorized by all necessary corporate or other organizational action, and
does not and will not (a) conflict with or contravene the terms of any Credit
Party’s organizational documents, (b) result in any breach or contravention of,
or the creation of any Lien under (other than under the Credit Documents), or
require any payment to be made under (i) any Contractual Requirement to which
any Credit Party is a party or affecting any Credit Party or the properties of
the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any Credit
Party or its property is subject; or (c) violate any applicable law; except with
respect to any conflict, breach or contravention or payment or violation (but
not creation of Liens) referred to in clauses (a) or (b), to the extent that
such conflict, breach, contravention or payment or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




2.
Borrower and Guarantor Certifications.  By its execution of this Agreement, each
undersigned officer of the Borrower and the Guarantors party hereto, to the best
of his or her knowledge, and the Borrower and Guarantors hereby certify that
(the “Borrower and Guarantor Certifications”):




a.
no Default or Event of Default exists on the date hereof before or after giving
effect to the New Revolving Credit Commitments, the intended use of proceeds of
the Revolving Credit Loans related thereto and the consummation of the other
transactions contemplated by this Agreement; and



6

--------------------------------------------------------------------------------




b.
the representations and warranties made by each Credit Party contained in the
Credit Agreement or in the other Credit Documents are true and correct in all
material respects (provided that such representations and warranties which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) on and as of the date hereof with the same
effect as though made on and as of the date hereof, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (provided that such representations and warranties which are qualified
by materiality, material adverse effect or similar language shall be true and
correct in all respects) as of such earlier date.




3.
Effective Date Conditions.  This Agreement will become effective on the date
(the “Effective Date”) on which each of the following conditions (the “Effective
Date Conditions”) is satisfied:




a.
The Administrative Agent shall have received from the Borrower, each Guarantor,
the Collateral Agent, the Swingline Lender, the Letter of Credit Issuer and each
Revolving Credit Lender a counterpart of this Agreement signed on behalf of such
party;




b.
The Administrative Agent and the Revolving Credit Lenders shall have received
the executed legal opinion of (i) Simpson Thacher & Bartlett LLP, special New
York counsel to the Credit Parties and (ii) Kilpatrick Townsend & Stockton LLP,
special Georgia counsel to the Credit Parties.  The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions;




c.
The Borrower shall have paid the Administrative Agent all reasonable costs and
expenses (including, without limitation the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent) of the Administrative Agent for which invoices have been presented prior
to the Effective Date;




d.
The Administrative Agent shall have received good standing certificates (to the
extent such concept exists) from the applicable governmental authority of each
Credit Party’s jurisdiction of incorporation, organization or formation and (I)
(A) a certificate of the Credit Parties, dated the Effective Date, substantially
in the form of Exhibit E to the Credit Agreement, with appropriate insertions,
of each Credit Party, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of each Credit Party, and attaching the
documents referred to in the following clause (B) and (B) (x) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party and (ii) in the case
of the Borrower, the extensions of credit contemplated hereunder, (y) the
Certificate of Incorporation and By-Laws, Certificate of Formation and Operating
Agreement or other comparable organizational documents, as applicable, of each
Credit Party and (z) signature and incumbency certificates of the Authorized
Officers of each Credit Party executing the Credit Documents to which it is a
party or (II) a certificate of Holdings on behalf of each Credit Party, dated
the Effective Date and executed by an Authorized Officer of Holdings, certifying
that, except as otherwise indicated therein, there have been no amendments,
supplements or modifications since the Closing Date to the documents delivered
on the Closing Date pursuant to Sections 6.5(x) and 6.6 of the Credit Agreement,
with such certificates pursuant to clauses (I) and (II) above also certifying
that after giving effect to the incurrence of the New Revolving Credit
Commitments and the Extended Revolving Credit Commitments, the Borrower has not
incurred Indebtedness pursuant to Section 2.14 of the Credit Agreement in excess
of the Maximum Incremental Facilities Amount, calculated in accordance with the
terms of the Credit Agreement;



7

--------------------------------------------------------------------------------




e.
The Administrative Agent shall have received a certificate from the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Vice President-Finance, a Director, a Manager or any other senior financial
officer of the Borrower to the effect that after giving effect to the
transactions contemplated by this Agreement, Holdings on a consolidated basis
with its Restricted Subsidiaries is Solvent; and




f.
The Borrower and Guarantor Certifications are true and correct.




4.
Notice.  For purposes of the Credit Agreement, the initial notice address of the
Revolving Credit Lenders shall be as separately identified to the Administrative
Agent.




5.
Tax Forms.  Delivered herewith (if not already delivered previously) to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as the Revolving Credit
Lenders may be required to deliver to the Administrative Agent pursuant to
Section 5.4(d) and/or Section 5.4(e) of the Credit Agreement.




6.
Recordation of the New Revolving Credit Commitments.  Upon execution and
delivery hereof, the Administrative Agent will record the New Revolving Credit
Commitments of the applicable Revolving Credit Lenders in the Register.




7.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.




8.
Entire Agreement.  This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.




9.
GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
Section 13.13 of the Credit Agreement is hereby incorporated into this Agreement
mutatis mutandis.




10.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.




11.
Counterparts.  This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.



8

--------------------------------------------------------------------------------




12.
WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR
ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER.




13.
Credit Document.  On and after the Effective Date, this Agreement shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents (it being understood that, for the avoidance of doubt,
this Agreement may be amended or waived solely by the parties hereto as set
forth herein).




14.
Reaffirmation.  Each Credit Party hereby expressly acknowledges the terms of
this Joinder and Amendment Agreement and reaffirms, as of the date hereof, (i)
the covenants, guarantees, pledges, grants of Liens and agreements or other
commitments contained in each Credit Document to which it is a party, including,
in each case, such covenants, guarantees, pledges, grants of Liens and
agreements or other commitments as in effect immediately after giving effect to
this Joinder and Amendment Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Initial Revolving Credit Commitments (including the New Revolving Credit
Commitments)) under each Guarantee, as applicable, (iii) its grant of Liens on
the Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the Initial Revolving Credit Commitments (including
the New Revolving Credit Commitments)) pursuant to the Security Documents and
(iv) agrees that (A) each Credit Document to which it is a party shall continue
to be in full force and effect and (B) all guarantees, pledges, grants of Liens,
covenants, agreements and other commitments by such Credit Party under the
Credit Documents shall continue to be in full force and effect and shall accrue
to the benefit of the Secured Parties and shall not be affected, impaired or
discharged hereby or by the transactions contemplated in this Joinder and
Amendment Agreement.




15.
Effect of Amendment.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Administrative
Agent under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  The parties hereto acknowledge and
agree that the amendment of the Credit Agreement pursuant to this Agreement and
all other Credit Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Credit Documents as in effect prior to the date hereof.  Nothing herein shall be
deemed to establish a precedent for purposes of interpreting the provisions of
the Credit Agreement or entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.  This Agreement
shall apply to and be effective only with respect to the provisions of the
Credit Agreement and the other Credit Documents specifically referred to herein.



9

--------------------------------------------------------------------------------




16.
Acknowledgment and Consent to Bail-In.  Notwithstanding anything to the contrary
in any Credit Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Revolving Credit Lender that is an EEA Financial Institution (as defined below)
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority (each as defined below) and agrees and consents to, and acknowledges
and agrees to be bound by:




a.
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and




b.
the effects of any Bail-in Action (as defined below) on any such liability,
including, if applicable:



(A)          a reduction in full or in part or cancellation of any such
liability;


(B)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or


(C)          the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Each Revolving Credit Lender acknowledges that if it or its direct or indirect
parent company becomes the subject of the provisions described in this Section
16, it will constitute a Defaulting Lender under the Credit Agreement.


For the purposes of this Section 16:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;


“Bail-In Legislation” means, with respect to any EEA Member Country (as defined
below) implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule (as defined below);


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway;


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;


10

--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


[signature pages to follow]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Amendment Agreement as of the
date first set forth above.



 
NATIONAL VISION, INC.
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary
       
NAUTILUS ACQUISITION HOLDINGS, INC.
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary
       
OPTI-VISION FINANCE SERVICES, LLC
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title: Senior Vice President, General Counsel and Secretary
       
ARLINGTON CONTACT LENS SERVICE, INC.
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary
       
VC IV, LLC
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary
       
NVAL HEALTHCARE SYSTEMS, INC.
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary

--------------------------------------------------------------------------------




 
INTERNATIONAL VISION ASSOCIATES, LTD.
       
By:
/s/ Mitchell Goodman
   
Name:  Mitchell Goodman
   
Title:  Senior Vice President, General Counsel and Secretary







[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A., as Revolving Credit Lender 
       
By:
/s/ Brendan MacBride
   
Name: Brendan MacBride
   
Title: Authorized Signatory







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
UBS AG, STAMFORD BRANCH, as Revolving Credit Lender
       
By:
/s/ Craig Pearson
   
Name: Craig Pearson
   
Title:  Associate Director
       
By:
/s/ Houssem Daly
   
Name: Houssem Daly
   
Title:  Associate Director







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A., as Revolving Credit Lender
       
By:
/s/ Luke Harbinson
   
Name:  Luke Harbinson
   
Title:    Director







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
JEFFERIES FINANCE LLC, as Revolving Credit Lender
       
By:
/s/ Brian Buoye
   
Name:  Brian Buoye
   
Title:  Managing Director







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
MIZUHO BANK, LTD., as Revolving Credit Lender
       
By:
/s/ James R. Fayen
   
Name:  James R. Fayen
   
Title:  Managing Director







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
MIHI LLC, as Revolving Credit Lender
       
By:
/s/ Ayesha Farooqi
   
Name:  Ayesha Farooqi
   
Title:  Authorized Signatory
       
By:
/s/ Michael Barrish
   
Name:  Michael Barrish
   
Title:  Authorized Signatory







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
KKR Corporate Lending LLC, as Revolving Credit Lender
       
By:
/s/ W. Cade Thompson
   
Name:  W. Cade Thompson
   
Title:  Authorized Signatory







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as Revolving Credit Lender
       
By:
/s/ Marguerite Sutton
   
Name:  Marguerite Sutton
   
Title:  Vice President







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as Letter of Credit Issuer and Revolving Credit Lender
       
By:
/s/ David H. Strickert
   
Name:  David H. Strickert
   
Title:  Managing Director







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
CITIBANK, N.A., as Letter of Credit Issuer and Revolving Credit Lender
       
By:
/s/ Alvaro De Velasco
   
Name:  Alvaro De Velasco
   
Title:  Vice President







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------




 
Agreed and Consented to by: 
       
GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent, Swingline
Lender Letter of Credit Issuer and Revolving Credit Lender
       
By:
/s/ Robert Ehudin
   
Name:  Robert Ehudin
   
Title:  Authorized Signatory







[Signature Page to Joinder and Amendment Agreement]

--------------------------------------------------------------------------------



